Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2009

USA v. James Kent
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4006




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. James Kent" (2009). 2009 Decisions. Paper 1697.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1697


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-52     (February 2009)                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 08-4006
                                     ___________

                           UNITED STATES OF AMERICA

                                           vs.

                                    JAMES KENT,
                            also known as LASHON KENT,
                        also known as BERNARD BEARFORT
                                           James I. Kent, Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Crim. No. 02-CR-00065)
                     District Judge: Honorable Harvey Bartle, III
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 27, 2009
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                      (Opinion filed: March 24, 2009)
                                   ______________

                                       OPINION
                                    ______________

PER CURIAM.

             James Kent appeals from an order of the United States District Court for the

Eastern District of Pennsylvania, which denied his motion to modify his term of

                                            1
imprisonment under 18 U.S.C. § 3582(c)(2). We will affirm the Court’s order.

              By way of his motion, Kent sought to have his sentence reduced pursuant to

Amendment 660 to the United States Sentencing Guidelines (U.S.S.G.). As the District

Court noted, Amendment 660 revised U.S.S.G. § 5G1.3, and became effective after Kent

was sentenced, but while his direct appeal was pending. The District Court properly

denied the motion. First, Amendment 660 is not listed in U.S.S.G. § 1B1.10(c) as an

amendment which may be applied retroactively. See United States v. Thompson, 70 F.3d

279, 281 (3d Cir. 1995) (amendment not listed in § 1B1.10(c) is not given retroactive

effect). Second, even if Amendment 660 is a clarifying amendment which might be

applied to a case pending on direct appeal, see e.g., United States v. Diaz, 245 F.3d 294,

301 (3d Cir.2001); Kent’s case is not on direct appeal. Third, as the District Court noted,

the Amendment, which recommends that state and federal sentences run concurrently in

certain situations, does not in any event apply in Kent’s case, as his state sentence was

due to revocation of his state-imposed parole. See U.S.S.G. § 5G1.3 comment 3(C).

              For the foregoing reasons, we will affirm the District Court’s order.




                                              2